Citation Nr: 9918034	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for back pain.

2.  Entitlement to service connection for chronic 
cardiovascular disorder.

3.  Entitlement to service connection for residuals of 
hydrocortisone injections.

4.  Entitlement to service connection for periodontitis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.

6.  Entitlement to an initial compensable evaluation for 
tinea of the hands and feet.


REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran's more than fifteen years of active duty 
terminated on December 31, 1993.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in July 1994.  The RO denied entitlement to service 
connection for back pain, chest pains, residuals of 
hydrocortisone injections, and periodontitis; and granted 
entitlement to service connection for tinea of the hands and 
feet, and migraine headaches with assignment of 
noncompensable evaluations respectively effective January 12, 
1994.  

The veteran relocated to California, and jurisdiction of his 
VA claim has been assumed by the RO in Oakland, California.

In April 1996 the RO, in pertinent part, determined that the 
claim for service connection for periodontitis was not well 
grounded, and granted an initial compensable evaluation of 10 
percent for migraine headaches effective from January 1, 
1994.

In December 1997 the RO affirmed the 10 percent evaluation 
for migraine headaches, the noncompensable evaluation for 
tinea of the hands and feet, and the denial of service 
connection for chest pain.





In December 1998 the RO affirmed all determinations 
previously entered; however the claim for service connection 
for chest pain was recharacterized as service connection for 
a chronic cardiovascular disorder.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to service connection for 
periodontitis is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for back 
pain, a chronic cardiovascular disorder, and residuals of 
hydrocortisone injections are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.

2.  From December 1993, when the veteran separated from 
service, to April 6, 1998, he had prostrating attacks of 
migraine that occurred every other day.  The veteran remained 
fully employed and no economic inadaptability has been shown.

3.  After April 7, 1998, the evidence shows the veteran's 
attacks of migraine were not characteristically prostrating 
and occurred every other month.

4.  From December 1993, when the veteran separated from 
service, to February 13, 1995, the evidence shows his skin 
disability involved an exposed surface and had exfoliation 
and itching.





5.  The evidence does not show, following the February 14, 
1995 VA examination, that the veteran's skin disability was 
manifested by exfoliation, exudation, or itching, or that it 
involved an exposed surface or an extensive area.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for back 
pain, a chronic cardiovascular disorder, and residuals of 
hydrocortisone injections are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for an initial evaluation of 30 percent for 
migraine headaches have been met from January 1, 1994 to 
April 6, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
§§ 3.321(b)(1), 4.20, 4.124a, Diagnostic Code (DC) 8100 
(1998).

3.  The criteria for an evaluation in excess of 10 percent on 
and after April 7, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.20, 4.124a, DC 
8100.

4.  The criteria for an initial compensable evaluation of 10 
percent for tinea of the hands and feet have been met from 
January 1, 1994 to February 13, 1995.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.118, DCs 7806, 7813 (1998).

5.  The criteria for a compensable evaluation for tinea of 
the hands and feet have not been met at any time on and after 
February 14, 1995.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.118, DCs 7806, 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
back pain, a chronic cardiovascular 
disorder, and residuals of hydrocortisone 
injections.

Criteria

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  

Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Review of the service medical records discloses that in 1979 
the veteran was treated for alopecia areata with 
hydrocortisone injections.  Review of the treatment records 
does not reveal any indication of side effects at that time.  
Review of later dated medical records does not reveal any 
competent medical opinion of an etiological link between the 
veteran's previous injections with hydrocortisone and any 
condition or disorder.

The veteran's service medical records reveal neither chest 
pain nor back pain noted in periodic reports of medical 
histories or physical examinations.  In May and October 1989 
the veteran reported that he was in excellent health.  He 
noted that he had never had pain or pressure in his chest nor 
recurrent back pain.  May and October 1989 physical 
examinations noted no pertinent abnormalities.
On his separation examination in September 1993, he reported 
that he had episodes of back and chest pain.  The first had 
occurred in 1989, the second in 1991, and the last 1993.

A September 1993 specialist examination in conjunction with 
his separation noted that the veteran had two episodes of 
"chest spasm."  The last episode had occurred about two 
years earlier.  It had begun in his back and radiated around.  
Electrocardiograms (EKGs) had reportedly been taken and were 
normal.  No abnormality was found on physical examination. 

On several occasions during 1996 the veteran complained of 
non-specific chest pain during VA treatment.  Review of the 
records indicates an impression of atypical chest pain.  An 
ETT (exercise tolerance test) performed in July 1996 was 
normal.  No diagnosis of the cause of the pain is of record.

Analysis

While the veteran has presented competent evidence of the 
presence of chest and back pain during service, he has not 
submitted any competent medical evidence of a current disease 
or disorder related to the chest or back pain.  Additionally, 
there is no competent medical evidence of record showing that 
he currently has a chronic acquired disorder or disorders 
linked to hydrocortisone injections in service.  In order for 
the claim for service connection to be well grounded, there 
must be competent evidence that the veteran currently has the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Review of the competent medical evidence does 
not reveal a diagnosis of a cardiovascular or back disorder, 
or residuals of hydrocortisone injections linked to service.  

The Court has held that, where a question is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including the veteran's 
solitary testimony, may constitute sufficient evidence to 
establish a well grounded claim; however, if the 
determinative issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well-grounded.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The only evidence that the veteran has a 
disease or disorder related to chest or back pain or 
residuals of hydrocortisone injections is the veteran's own 
assertions.  The veteran is not competent to provide the 
requisite competent medical evidence to well ground his 
claim.

Absent competent medical evidence of the current presence of 
a chronic cardiovascular disorder or back disorder, or 
residuals of hydrocortisone injections linked to service, the 
veteran's claims must be denied as not well grounded.

Although the Board considered and denied the veterans claims 
for service connection on a ground different from that of the 
RO, which denied the claim on the merits, the appellant has 
not been prejudiced by the decision.  This is because in 
assuming that the claims were well grounded, the RO accorded 
the appellant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
back pain, a cardiovascular disorder, and residuals of 
hydrocortisone injections.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claims.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant's claims for service connection for back 
pain, a cardiovascular disorder, and residuals of 
hydrocortisone injections are not well grounded, the doctrine 
of reasonable doubt has no application to his appeal as to 
these issues.


II.  Entitlement to an initial evaluation 
in excess of 10 percent for migraine 
headaches, and an initial compensable 
evaluation for tinea of the hands and 
feet.

Preliminary Matters

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating of his migraine and 
the tinea of his hands and feet.  He has properly perfected 
his appeal as to the issues.  

Therefore, the propriety of the ratings from their effective 
date, through the point in time when a final resolution of 
each issue has been reached, is currently before the Board.  
Fenderson v. West, 12 Vet App 119 (1999); Grantham v. Brown, 
114 F.3d 1156 (1997).  Although the Regional Office (RO) had 
not evaluated the veteran's claim in light of Fenderson, the 
Board finds that there has been no due process violation.  
That is, the veteran was aware of what evidence was required 
for higher ratings.

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability ratings are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson.

General Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1999); 38 C.F.R. § 4.1 (1998).  The 
average impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

If an unlisted condition is encountered, it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust the 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and that each disability must be considered from the point of 
view of the veteran working or seeking work.  

38 C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity. 


Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Migraine headaches
Special Criteria

Although diagnosed as both tension headaches and migraine, 
the veteran's headaches have been rated by analogy to DC 8100 
(1998), migraine.  Under DC 8100, a 50 percent rating is 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating is assigned where there 
are characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating is warranted for headaches where there are 
characteristic prostrating attacks averaging 1 in 2 months 
over the last several months.  A noncompensable rating is 
assigned with less frequent attacks.  38 C.F.R. § 4.124a, DC 
8100 (1998). 

Factual Background

Review of the service medical records discloses that prior to 
the veteran's separation from service in September 1993, he 
reported that the headaches usually occurred once every six 
to eight months, and lasted several days.

A January 1994 medical examination was performed after the 
veteran's separation from service.  He reported that the 
headaches occurred every six to nine months, lasting for one 
to two days.  The headaches consisted of frontal head pain, 
with minimal photophobia.  He usually took Tylenol and lay 
down until the headache was gone.  The veteran attributed the 
headaches to the hydrocortisone injections he had received 

In February 1995 the veteran was examined by VA for 
compensation purposes.  He described the headaches as severe, 
sudden, and bifrontal.  They were associated with nausea.  
There was no aura and no precursory symptoms.  The headaches 
were of such severity that the veteran was limited to bed 
rest for approximately two days.  The headaches came 
approximately every two months.  The examiner diagnosed 
cephalgia [sic], with history of migraine headaches, 
prostrating.

In October 1995 the veteran submitted a statement, reporting 
that the headaches occurred once a week with memory loss, 
marital problems, and employment stress.

The veteran was treated after service by VA for his 
headaches.  In July 1996 he was seen by a VA physician who 
diagnosed migraine headaches - attacks "q.o.d.", (every 
other day).  In August 1996 the headaches were noted to be 
stable.

In December 1996 the veteran described his headaches as 
starting with nausea.  The pain started bitemporally then 
moved forward.  His vision blurred.  They were throbbing and 
lasted until medicated.  The initial diagnosis was common 
migraine.  In March 1997, a physician in the neurology clinic 
noted the veteran was having daily headaches.  The diagnosis 
was common migraine headache, very frequent attacks.  In May 
1997 it was noted that the veteran was having his headaches 
every other day.  He was diagnosed by the neurology clinic in 
July 1997 with migraine.  Frequency and severity were not 
noted.

In October 1997 the veteran's headaches were noted to be 
stable.  However, again frequency and severity were not 
noted.

The veteran was again examined by VA on April 7, 1998.  He 
described band like pressure in his head that occurred every 
two days.  He had no visual aura.  He took medication as 
needed.  There was no nausea or vomiting.  He worked as a 
school teacher and was able to continue his teaching duties 
in spite of the headaches.  The headaches typically resolved 
with oral medication after two hours.

Analysis

Review of the medical evidence reveals that the veteran's 
headaches produce disability meeting the criteria for a 30 
percent disability rating from his separation from service to 
April 6, 1998.  The headaches were initially described by the 
VA examiner in February 1995 as prostrating and occurring 
every two months.  Review of the medical evidence indicates 
that prior to his successful treatment in July 1997, the 
headaches increased in frequency to every other day but do 
not appear to have been as severe.  However, after that 
point, there is no indication of their severity or frequency 
decreasing until April 7, 1998.  During that time period, the 
evidence shows that the veteran remained employed as a school 
teacher.  No evidence has been presented that the migraine 
produced severe economic inadaptability as required for a 50 
percent evaluation.

Beginning in April 1998 the evidence shows that the veteran's 
migraine disorder produces disability meeting at most the 
criteria for a 10 percent rating.  The headaches at that time 
are no longer described in terms that indicate they are 
prostrating.  He was able to continue duties as a school 
teacher in spite of the headaches that lasted for only two 
hours with medication.  In addition their frequency was noted 
to be every other month, meeting the criteria for a 10 
percent rating, but not a 30 percent rating.

The benefits sought on appeal are accordingly granted to the 
extent of entitlement to an original disability rating of 30 
percent from January 1, 1994 to April 6, 1998.  Entitlement 
to a disability rating greater than 10 percent for the period 
on and after April 7, 1998 is denied.  See Fenderson v. 
Brown, 12 Vet. App. at 126-27.

Tinea of the Hands and Feet
Special Criteria

The RO has assigned a noncompensable disability evaluation 
for tinea of the hands and feet under Diagnostic Code 7813, 
dermatophytosis, which is rated on the basis of eczema under 
Diagnostic Code (DC) 7806.  

The rating of skin disorders is as for eczema, DC 7806, 
dependent upon location, extent, and repugnance or otherwise 
disabling character of manifestations.  The most repugnant 
conditions may be submitted for central office rating with 
several unretouched photographs.  Total disability ratings 
may be assigned without reference to Central Office in the 
most severe cases of pemphigus and dermatitis exfoliativa 
with constitutional symptoms.  38 C.F.R. § 4.118 (1998).

A 50 percent evaluation is warranted under Diagnostic Code 
7806 where there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if the 
disease is exceptionally repugnant.  A 30 percent evaluation 
applies if the symptoms include constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent evaluation is assigned if there is exfoliation, 
exudation, or itching, or if an exposed surface or an 
extensive area is involved.  A noncompensable evaluation 
applies with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or a small area.  38 
C.F.R. § 4.118, Code 7806. 

Factual Background

Review of service medical records reveals several treatment 
records pertaining to the skin on the veteran's hands and 
feet.  In September 1993 he was evaluated prior to separation 
by a dermatologist.  He was noted to have had problems with 
his hands and feet since 1982.  During the winter months he 
developed cracking and bleeding.  Objective examination 
revealed lichenified 1x1-cm patches on the lateral aspect of 
his 5th fingers and scaling of the feet with maceration 
between the 4th and 5th toes.  The diagnosis was hand 
dermatitis and tinea pedis. 

During the VA examination of February 14, 1995, the veteran 
was noted to have symptoms of dryness, cracking, and bleeding 
of the crevices and the sides of all five fingers.  He also 
had a problem with the skin of his feet.  The veteran's hand 
problem had resolved with the use of creams twice per day.  

The foot problem was nearly completely resolved on the left 
foot.  The right foot was resolving and was only evident on 
his heel; it did still itch.  The examiner diagnosed 
dyshydrotic eczema and dermatophytosis of the feet.

VA treatment records dated in March and July 1996 noted a 
diagnosis of psoriasis.  

In February 1998 the veteran submitted a statement noting his 
tinea of the hands and feet was worsening on a continuous 
basis.  He did not agree that it was stable because daily and 
more frequent application of his medication was required.  
There was extreme evidence of exfoliation, exudation, and 
terrible itching of an exposed and extensive area of his feet 
and hands.  His stomach was also involved.  These areas were 
said to be in bad condition and were spreading regularly.

In April 1998 the veteran was again examined by a VA 
physician.  He was noted to continue to complain of mild 
discomfort in his hands and feet.  The veteran's hands were 
within normal limits with no evidence of fungal infection or 
nail bed abnormalities.  His feet revealed trace scale on the 
plantar aspect of the feet bilaterally at the metatarsal 
heads.  The right fourth and fifth toes had some thickening 
and hyperkeratosis consistent with fungal infection.  The 
other nail beds were intact.  The diagnosis was tinea pedis, 
with no evidence of tinea involving the hands.

A follow-up examination was performed in September 1998.  
Color photographs were attached to the report.  The veteran 
reported that he would develop intermittent itchy, fluid-
filled vesicles along the sides of his fingers on both hands, 
especially in the fall.  He was treated by VA with LactiCare.  
He stated that on his feet he would develop an itching, 
scaling rash, and used ketoconazole cream every day.  He 
stated that in the past he had had evidence of rashes on the 
lateral sides of his abdomen, but he was not then having a 
problem in that area.  

On physical examination there was no rash on the abdomen.  
Examination of the fingers showed no rash on either the palms 
or dorsal surfaces.  There were no vesicles or scars on the 
lateral aspects of any of the fingers.  


Examination of the feet showed mild scaling of the plantar 
surfaces bilaterally and on the dorsum bilaterally.  There 
was onychomycosis of the right fifth toenail.  The diagnoses 
were dyshydrotic eczema, tinea pedis, and onychomycosis of 
the right fifth toenail.  The examiner noted that there was 
no evidence at that time of extreme exfoliation, exudation, 
or itching.

At the time of the veteran's separation examination in 
September 1993, the veteran was noted to have small-
lichenified patches on his fifth fingers and scaling of the 
feet with maceration between the 4th and 5th toes.  Such a 
description satisfies the criteria for a ten percent rating 
under DC 7806 because the patches on the veteran's fingers 
are on an exposed surface and there is evidence of 
exfoliation on the feet.

Beginning in February 1995, the veteran's skin condition no 
longer meets the criteria for a compensable evaluation.  The 
patches on the veteran's hands were resolved and the 
veteran's left foot was nearly so.  The right foot tinea was 
only evident on the heel, but was noted to still itch.  
Absent an exposed surface and any more than the small area of 
itching on the right heel, the condition does not warrant a 
10 percent rating under the criteria of DC 7806.

While the veteran submitted a statement in February 1998 
describing his symptoms as continually worsening and showing 
extreme evidence of exfoliation, exudation, and terrible 
itching of an exposed and extensive area, such descriptions 
are not borne out by the medical evidence.  Upon examination 
by VA in April 1998, his complaints were described as mild.  
The veteran's hands were within normal limits.  He had but 
trace scale of the plantar aspect of his feet.  Such a 
description is clearly not within the criteria of DC 7806 for 
a compensable evaluation.  There is no more than slight, if 
any, exfoliation, exudation, or itching.  There is no 
evidence of its existence on an exposed surface. 






Upon examination in September 1998, during the season during 
which the veteran asserts his skin condition affects him most 
severely, there was no evidence of a rash on the hands or 
abdomen.  Likewise, his feet exhibited mild scaling on the 
plantar and dorsal surfaces.  Review of the color photographs 
taken at the time is consistent with the examiner's 
descriptions.

Based upon the evidence of record, the veteran is entitled to 
an initial compensable evaluation of 10 percent disabling 
from January 1, 1994 to February 14, 1995, the date of the VA 
examination showing the veteran's skin disability no longer 
met the criteria for a compensable condition.  After that 
time, there is no competent medical evidence of entitlement 
to a compensable evaluation.  The medical evidence in no way 
supports the veteran's description of "extreme evidence of 
exfoliation, exudation, and terrible itching of an exposed 
and extensive area."

Additional Matter

The Board notes that the RO provided the veteran with the 
criteria applicable to extraschedular ratings under the 
criteria of 38 C.F.R. § 3.321(b)(1).  The RO has apparently 
determined that the veteran's migraine headaches and tinea of 
the hands and feet have not rendered his disability picture 
unusual or exceptional in nature.  The Board agrees.  In this 
regard, the veteran's employment as a school teacher has not 
been markedly interfered with, nor has he required frequent 
inpatient care for his disabilities.  Accordingly, 
application of the regular schedular standards has not been 
rendered impractical.  There exists no basis upon which to 
predicate referral of the veteran's case to the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation under the criteria of 38 C.F.R. 
§ 3.321(b)(1).



ORDER

The veteran not having submitted well grounded claims of 
service connection for back pain, a chronic cardiovascular 
disorder, and residuals of hydrocortisone injections, the 
appeals are denied.

Entitlement to an initial disability evaluation of 30 percent 
for migraine is granted from January 1, 1994, to April 6, 
1998, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a disability evaluation greater than 10 
percent for migraine is denied for the period on and after 
April 7, 1998.

Entitlement to an initial compensable evaluation of 10 
percent for tinea of the hands and feet is granted from 
January 1, 1994 to February 13, 1995, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a compensable evaluation for tinea of the 
hands and feet is denied for the period on and after February 
14, 1995.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



Initial review of the veteran's clam of service connection 
for periodontitis reveals further development must be 
performed prior to further appellate consideration.  Review 
of the Statement of the Case and subsequently issued 
Supplemental Statements of the Case reveal that the laws and 
regulations relevant to service connection for dental 
disabilities have not been provided to the veteran.

In addition, the Board notes that 38 C.F.R. § 3.381, 3.382 
and 4.149 (1998), relating service connection for dental 
disabilities were recently amended effective June 8, 1999.  
See 64 Fed. Reg. 30392-30393 (1999).  Where the law or 
regulation changes before conclusion of the appeal process, 
the version more favorable to the veteran applies, unless 
otherwise provided.  Karnas v. Derwinski, 1 Vet App 308 
(1991).

As such, consideration must be given to the veteran's claim 
of service connection under both the old and the new 
criteria.  The RO has not had the opportunity to review the 
veteran's claim of service connection pursuant to the new 
regulations, nor has the veteran been provided the new 
regulations in a Supplemental Statement of the Case as 
required by 38 C.F.R. § 19.29 et seq. (1998).

To afford the veteran due process of law the case is REMANDED 
for the following additional development: 

1.  The RO should contact the veteran and 
advise him that he may submit any 
additional evidence in support of his 
claim for service connection for 
periodontitis.

2.  The RO should undertake any 
additional development deemed warranted 
pursuant to the veteran's claim for 
service connection for periodontitis.


3.  The RO should readjudicate the issue 
of entitlement to service connection for 
periodontitis with consideration of both 
the prior and amended criteria for 
service connection for dental disorders 
in 38 C.F.R. § 3.382.  

If the benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case to include all applicable regulations, prior and 
amended.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

